                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

ROBERT MILLER,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §         Case No. 6:19-CV-189-JDK-JDL
                                                §
BRIAN COLLIER, et al.,                          §
                                                §
       Defendants.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Robert Miller, an inmate confined at the Skyview Unit of the Texas prison system,

proceeding pro se and seeking to proceed in forma pauperis, brings this civil rights lawsuit

pursuant to 42 U.S.C. § 1983. Docket No. 1. The case was referred to United States Magistrate

Judge John D. Love (Docket No. 8), who issued a Report and Recommendation (Docket No. 11)

concluding that the lawsuit should be dismissed for purposes of in forma pauperis proceedings

pursuant to the “three strikes” provisions of 28 U.S.C. § 1915(g). On June 4, 2019, Plaintiff

received a copy of the Magistrate Judge’s Report and Recommendation.             Docket No. 12.

The Report and Recommendation informed Petitioner of his right to object to the Report

and Recommendation within 14 days. Docket No. 11. Plaintiff did not object.

       The Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party files objections within fourteen days of service of the Report and Recommendation. 28

U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28

U.S.C. § 636(b)(1) (extending the time to file objections from 10-14 days). Because Plaintiff

                                                1
did not file objections, the Court will review the Magistrate Judge’s findings for clear error or

abuse of discretion and will review his legal conclusions to determine whether they are

contrary to law.    See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert.

denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are

filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. The Court therefore adopts the findings and conclusions of the

Magistrate Judge as the findings and conclusions of the Court. It is accordingly

       ORDERED that the complaint is DISMISSED WITH PREJUDICE for the purposes of

in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g). It is further

       ORDERED that Plaintiff’s motions to proceed in forma pauperis (Docket Nos. 2 & 5) are

DENIED. Further, Plaintiff’s Motion for Preliminary Injunction (Docket No. 10) is DENIED.

This Order does not bar refiling of this lawsuit without seeking in forma pauperis status and upon

payment of the full $400.00 filing fee. Plaintiff may resume the lawsuit if he pays the entire

filing fee of $400 within fifteen (15) days after the entry of Final Judgment. It is finally

       ORDERED that all motions not previously ruled on are DENIED.
       So ORDERED and SIGNED this 11th day of July, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
